DETAILED ACTION

1.      The present application is being examined under the pre-AIA  first to invent provisions. 

2.        Claims 53 and 82-97 are pending upon entry of amendment filed on 12/10/20.

Claims 53 and 82-97 are under consideration in the instant application.

3.       Applicant’s submission of IDS filed on 12/10/20 has been acknowledged.  

The supplemental IDS filed on 12/10/20 has also been considered and treated as PTO-1449.

4.          In light of Applicant’s amendment to the claims filed on 12/10/20, the rejections under 35 U.S.C. 112 (b) and 35 U.S.C.103 (see sections 5-8 of the office action mailed on 6/10/20).

5.         The following rejections remain.	

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


7.	Claim 53 and 82-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Pat. 8,652,487 (IDS reference, of record) in view of US Pub 2011/0020388 (IDS reference, of record) for the reason set forth in the office action mailed on 6/10/20.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘487 patent recites a method of providing synthetic nanocarriers, immunosuppressant and APC presenting antigens. 

The claims of the ‘487 patent differ from the instant application in that it does not teach the release profile as in claim 53 of the instant application.

The ‘388 publication teaches that the methods of manufacturing nanocarriers and the immunomodulatory agent by the weight of  immunomodulatory agent released upon exposure of synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours divided by the sum of weight of immunomodulatory agent released upon exposure of the synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours plus a weight of immunomodulatory agent retained in the synthetic nanocarrier upon exposure of the synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours expressed as weight percent ([0042-0046]) and such relationship is advantageous in that problems associated with nanocarriers are solved unexpectedly ([0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the teachings of the ‘388 publication to the ‘487 patent to arrive at the instantly claimed method. 



As Applicant has requested that the double patenting rejection be held in abeyance until the patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

8.	Claims 53 and 82-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Pat. 9,987,354 (IDS reference, of record) in view of US Pub 2011/0020388 (IDS reference, of record) for the reasons set forth in the office action mailed on 6/10/20.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘354 patent recites a method of providing synthetic nanocarriers, immunosuppressant and APC presenting antigens. 

The claims of the ‘354 patent differ from the instant application in that it does not teach the release profile as in claim 53 of the instant application.

The ‘388 publication teaches that the methods of manufacturing nanocarriers and the immunomodulatory agent by the weight of  immunomodulatory agent released upon exposure of synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours divided by the sum of weight of immunomodulatory agent released upon exposure of the synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours plus a weight of immunomodulatory agent retained in the synthetic nanocarrier upon exposure of the synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours expressed as weight percent ([0042-0046]) and such relationship is advantageous in that problems associated with nanocarriers are solved unexpectedly ([0042]).



One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the relationship in determining the release of immunomodulatory agent from the synthetic nanocarrier taught by the '388 publication is known to solve limitations and problems associated with the nanocarriers. Assessing the relationship in terms of pH and time as recited in the ‘388 publication would work for the immunosuppressant of the ‘354 patent.

As Applicant has requested that the double patenting rejection be held in abeyance until the patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

9.	Claims 53 and 82-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Pat. 10,434,088 (of record) in view of US Pub 2011/0020388 (IDS reference, of record) for the reasons set forth in the office action mailed on 6/10/20.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘088 patent recites a method of providing synthetic nanocarriers, immunosuppressant and APC presenting antigens. 

The claims of the ‘088 patent differ from the instant application in that it does not teach the release profile as in claim 53 of the instant application.

The ‘388 publication teaches that the methods of manufacturing nanocarriers and the immunomodulatory agent by the weight of  immunomodulatory agent released upon exposure of synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours divided by the sum of weight of immunomodulatory agent released upon exposure of the synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours plus a weight of immunomodulatory agent retained in the synthetic nanocarrier upon exposure of the synthetic nanocarrier to an in 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the teachings of the ‘388 publication to the ‘088 patent to arrive at the instantly claimed method. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the relationship in determining the release of immunomodulatory agent from the synthetic nanocarrier taught by the '388 publication is known to solve limitations and problems associated with the nanocarriers. Assessing the relationship in terms of pH and time as recited in the ‘388 publication would work for the immunosuppressant of the ‘088 patent.

As Applicant has requested that the double patenting rejection be held in abeyance until the patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

10.	Claims 53 and 82-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Pat. 10,354,482 (of record) in view of US Pub 2011/0020388 (IDS reference, of record) for the reasons set forth in the office action mailed on 6/10/20.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘482 patent recites a method of providing synthetic nanocarriers, immunosuppressant and APC presenting antigens. 

The claims of the ‘482 patent differ from the instant application in that it does not teach the release profile as in claim 53 of the instant application.

The ‘388 publication teaches that the methods of manufacturing nanocarriers and the immunomodulatory agent by the weight of  immunomodulatory agent released upon exposure of 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the teachings of the ‘388 publication to the ‘482 patent to arrive at the instantly claimed method. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the relationship in determining the release of immunomodulatory agent from the synthetic nanocarrier taught by the '388 publication is known to solve limitations and problems associated with the nanocarriers. Assessing the relationship in terms of pH and time as recited in the ‘388 publication would work for the immunosuppressant of the ‘487 patent.

As Applicant has requested that the double patenting rejection be held in abeyance until the patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

11.	Claims 53 and 82-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Pat. 10,039,822 (IDS reference, of record) in view of US Pub 2011/0020388 (IDS reference, of record) for the reasons set forth in the office action mailed on 6/10/20.

Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘822 patent recites a method of providing synthetic nanocarriers, immunosuppressant and APC presenting antigens. 



The ‘388 publication teaches that the methods of manufacturing nanocarriers and the immunomodulatory agent by the weight of  immunomodulatory agent released upon exposure of synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours divided by the sum of weight of immunomodulatory agent released upon exposure of the synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours plus a weight of immunomodulatory agent retained in the synthetic nanocarrier upon exposure of the synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours expressed as weight percent ([0042-0046]) and such relationship is advantageous in that problems associated with nanocarriers are solved unexpectedly ([0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the teachings of the ‘388 publication to the ‘822 patent to arrive at the instantly claimed method. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the relationship in determining the release of immunomodulatory agent from the synthetic nanocarrier taught by the '388 publication is known to solve limitations and problems associated with the nanocarriers. Assessing the relationship in terms of pH and time as recited in the ‘388 publication would work for the immunosuppressant of the ‘822 patent.

As Applicant has requested that the double patenting rejection be held in abeyance until the patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.

12.	Claims 53 and 82-97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Pat. 10,441.651 (of record) in view of US Pub 2011/0020388 (IDS reference, of record) for the reasons set forth in the office action mailed on 6/10/20.



The claims of the ‘651 patent differ from the instant application in that it does not teach the release profile as in claim 53 of the instant application.

The ‘388 publication teaches that the methods of manufacturing nanocarriers and the immunomodulatory agent by the weight of  immunomodulatory agent released upon exposure of synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours divided by the sum of weight of immunomodulatory agent released upon exposure of the synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours plus a weight of immunomodulatory agent retained in the synthetic nanocarrier upon exposure of the synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours expressed as weight percent ([0042-0046]) and such relationship is advantageous in that problems associated with nanocarriers are solved unexpectedly ([0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the teachings of the ‘388 publication to the ‘651 patent to arrive at the instantly claimed method. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the relationship in determining the release of immunomodulatory agent from the synthetic nanocarrier taught by the '388 publication is known to solve limitations and problems associated with the nanocarriers. Assessing the relationship in terms of pH and time as recited in the ‘388 publication would work for the immunosuppressant of the ‘651 patent.

As Applicant has requested that the double patenting rejection be held in abeyance until the patentable subject matter has been identified in this instant application, the double patenting rejection is maintained.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘835 patent recites a method of providing synthethic nanocarriers, immunosuppressant and APC presenting antigens. 

The claims of the ‘835 patent differ from the instant application in that it does not teach the release profile as in claim 53 of the instant application.

The ‘388 publication teaches that the methods of manufacturing nanocarriers and the immunomodulatory agent by the weight of  immunomodulatory agent released upon exposure of synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours divided by the sum of weight of immunomodulatory agent released upon exposure of the synthetic nanocarrier to an in vitro aqueous environment at a pH 4.5 for t hours plus a weight of immunomodulatory agent retained in the synthetic nanocarrier upon exposure of the synthetic nanocarrier to an in vitro aqueous environmenet at a pH 4.5 for t hours expressed as weight percent ([0042-0046]) and such relationship is advantageous in that problems associated with nanocarriers are solved unexpectedly ([0042]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have applied the teachings of the ‘388 publication to the ‘835 patent to arrive at the instantly claimed method. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the relationship in determining the release of immunomodulatory agent from the synthetic nanocarrier taught by the '388 publication is known to solve limitations and problems associated with the nanocarriers. Assessing the relationship in terms of pH and time as recited in the ‘388 publication would work for the immunosuppressant of the ‘835 patent.



14.	No claims are allowable.

15.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

16.	        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Monday thru Friday 8:30 - 5:00PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Yunsoo Kim
Patent Examiner
Technology Center 1600
February 3, 2021